Citation Nr: 0207213	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the lower extremities.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
plantar fibromatosis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a RO rating decisions of July 
1996, which denied service connection for PTSD.  The Board 
remanded the case in March 1999.  In an April 1999 RO 
decision, compensation under 38 U.S.C.A. § 1151 for an 
unspecified bilateral foot condition was denied.  In July 
1999, the RO denied compensation under § 1151 for a lump on 
the plantar aspect of the right foot and for peripheral 
neuropathy of both legs, both claimed to have resulted from 
ill-fitting shoe inserts provided by the VA.  Although the 
appeal as to the former issue has been developed as 
compensation for an unspecified bilateral foot condition to 
include a lump on the plantar aspect of his right foot, the 
notice of disagreement and substantive appeal have only 
referred to the right foot lump, and this lump has been 
diagnosed as a plantar fibromatosis; accordingly, the issue 
has been restated, as set forth on the title page.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on claimed 
service stressors.  He is not shown to have engaged in combat 
during his Vietnam service, but there is adequate 
corroboration of a claimed service stressor, leading to his 
diagnosed PTSD.  

2.  Neither peripheral neuropathy of the lower extremities 
nor plantar fibromatosis of the right foot was caused by VA 
treatment, let alone by negligence or other VA fault, or by 
an event not reasonably foreseeable.





CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for peripheral neuropathy of the lower extremities and 
plantar fibromatosis of the right foot have not been met.  38 
U.S.C.A. § 1151 (West Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active service in the Marine Corps from May 
1969 to March 1971.  Service personnel records show that he 
served in Vietnam from December 1969 to October 1970.  During 
that period, he was assigned to Company B of the First Motor 
Battalion of the First Marine Division.  His occupational 
specialty was motor vehicle operator.  He did not receive any 
awards or decorations specifically denoting combat 
participation.  It was noted that he participated in 
operations against the Viet Cong in the Da Nang area.  

Service medical records show that in November 1970, the 
veteran underwent evaluation for complaints of recurrent 
pains in his calves and knees.  It was noted that according 
to history and review of his health record, he was well until 
about 6 months ago.  It was stated he had apparently been 
involved in a land mine explosion while working as a driver 
in Vietnam, and about a month later he noted the onset of 
bilateral calf pain.  Elsewhere, it was noted that records of 
his previous sick call visits had apparently been lost, in 
part.  Other complaints included foot problems from having to 
wear boots which were too small.  The evaluation resulted in 
a conclusion that no disability was found, and he was 
returned to duty.  The service medical records note no 
psychiatric problems, and the psychiatric system was normal 
on the March 1971 service separation examination.  

In January 1972, service connection for bilateral hallux 
valgus with hammertoes and callosities was granted, and 
assigned a 10 percent evaluation.  In October 1972, service 
connection was granted for autonomous nerve dysregulation of 
the feet capillaries, assigned a 10 percent rating.  By 
rating action dated in January 1975, the rating for that 
disability was reduced to noncompensable, and separate 10 
percent ratings for hallux valgus with hammertoes were 
assigned for each foot. 

VA treatment records in the 1970s note alcohol abuse.  The 
treatment records from then and later also note complaints of 
pains in the calves of unknown etiology.  In June 1990, the 
veteran complained of cramps in the calves, and it was noted 
that he was treated with baclofen.  In addition, he said he 
was losing his job, and asked to see a psychiatrist because 
of pressure building up.  He was referred for a consultation 
with symptoms of stress, family problems, work pressures, 
trouble sleeping, and some flashbacks.  The provisional 
diagnosis was depression and questionable PTSD.  On 
evaluation in July 1990 the diagnosis was adjustment disorder 
with mixed emotional features, for which he was treated 
through May 1991.  

VA records show that in April 1995 the veteran sought an 
evaluation for PTSD.  In July 1995, an evaluation in the PTSD 
clinical team noted various symptoms from Vietnam service.  
The diagnosis was PTSD.  In January 1996, results of a 
psychological test were said to reflect PTSD.  

In September 1995, the veteran filed a claim for service 
connection for PTSD.  In written statements filed at that 
time and later, he described his claimed service stressors.  
He said that he was part of a support company for the 2nd 
Marines, and his job was to run convoys from Da Nang to 
various other locations (Baldy, Ross, Hill 55, Hill 10, Crows 
Nest), and he also went on patrol and stood guard duty at 
those locations.  He said he ran into Viet Cong most of the 
time while on patrols, and while on convoys he took sniper 
fire and ran over land mines.  He said he had to stay 
overnight at "Baldy and Ross" at a time when the area was 
under attack by rockets and mortar.  He said he also saw a 
lot of his comrades wounded and killed.  

VA treatment records show that in September 1996 the veteran 
was referred to prosthetics for shoe inserts.  In August 
1997, the veteran complained of a "lump" on the plantar 
aspect of the right foot, present for two months, which he 
associated with new shoe inserts.  On examination, there was 
a 1-2 cm tender nodule on the plantar aspect of the right 
foot over the first metatarsal.  He was referred for a 
podiatry consult.  The podiatry consult, in October 1997, 
noted that he complained of a history of pain in the right 
foot.  On examination, there was a 2 cm mass adherent to the 
plantar fascia of the right foot, which was tender to 
palpation.  The assessment was plantar fibromatosis.   

A PTSD clinical team treatment summary in April 1998 noted 
that the veteran had been followed for PTSD since May 1995.  
Various PTSD symptoms were noted such as recollections of 
wartime experiences.  The diagnosis was PTSD.  Subsequent 
records show he has continued to be followed for PTSD.  

In February 1998, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for a foot condition.  He generally 
asserted the condition was due to shoe inserts provided by 
the VA. 

In May 1998, the veteran complained of cramps in both calves, 
worse on the left, which had worsened over the past two 
weeks.  The assessment regarding his nocturnal leg cramps was 
that peripheral vascular disease was doubtful, but venous 
insufficiency should be ruled out.  A prosthetics request 
dated in June 1998 noted that shoe inserts were requested for 
plantar fasciitis/fibromatosis.  

In a stressor statement received in June 1998, the veteran 
stated that he had been in a convoy which had hit land mines, 
killing two others in the convoy, and wounding another.  He 
stated this took place outside Da Nang in February 1969 or 
1970.   

In June 1998, a VA examination of the feet was conducted.  
The veteran said he had shoe inserts, which helped some.  
Hammertoes and calluses were noted.  X-rays showed a left 
plantar calcaneal spur.  On an examination of his peripheral 
nerves, the veteran complained of cramps in his legs at 
night, without numbness or burning.  Electromyogram and nerve 
conduction studies were abnormal, and thought to indicate 
mild sensory/motor peripheral neuropathy.  Outpatient 
treatment records show that in August 1998, a small plantar 
fibromatosis was noted on the right.  

In May 1999, the veteran's treating physician wrote that the 
veteran had reported a lump on the plantar aspect of his 
right foot associated with his shoe insert in August 1997.  
He had been referred to podiatry who diagnosed plantar 
fibromatosis and pes planus, and new shoe inserts were 
recommended.  In addition, she noted that an electromyogram 
in September 1998 had revealed peripheral neuropathy.  

A VA psychiatric examination was conducted in June 1999.  The 
veteran said that he worked as  truck driver in Vietnam and 
that he had been stationed at Da Nang.  He said most of his 
duties were vehicle related, but on regular occasions he 
would participate in foot patrols.  He said none of his 
patrols ever lost men, although they were under fire at times 
and there were nearby explosions.  He stated that his patrols 
probably never lost men because they were on day patrols and 
day patrols were safer than night patrols.  He said he had 
had a problem with alcohol in the 1970s.  Various PTSD 
symptoms were described.  Following mental status 
examination, the diagnoses were PTSD, combat related, and 
alcohol dependence, in sustained partial remission.  

In June 1999, the veteran claimed compensation under 
38 U.S.C.A. § 1151 for peripheral neuropathy of the lower 
extremities.  He also indicated that his claim for 
compensation under 38 U.S.C.A. § 1151 for foot problems 
related to a right foot lump.

In December 1999, in response to a request from the RO to 
attempt stressor verification for PTSD, the office of the 
Commandant of the Marine Corps wrote that the unit diary of 
Company B, 1st Motor Transport Battalion from December 1969 
to October 1970 did not show any wounded or killed in action.  
Further, the veteran's record did not show he assisted the 
1st Battalion of the 9th Marines of the 1st Battalion of the 5th 
Marines, as had been reported.  It was noted that further 
information may be obtained in the combat chronologies.  In 
March 2001, command chronologies for the period from November 
1969 through March 1970 were received; however, these 
chronologies pertained to the 2nd Battalion, while the 
veteran was in the 1st Battalion.  

Ongoing VA treatment records dated into 2002 note treatment 
for PTSD.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
treatment records have been obtained, and examinations have 
been obtained, to the extent warranted.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

A.  Service connection for PTSD 

The veteran contends that he developed PTSD as a result of 
wartime experiences in Vietnam.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A prior version of a regulation provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

While the present claim was pending, this regulation was 
revised in June 1999, effective from March 1997, and the 
revised version provides, in pertinent part, that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, No. 00-2083 (U.S. Vet.App. May 24, 2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, medical records show the veteran has the 
requisite diagnosis of PTSD which has been linked to a 
variety of claimed service stressors.  The issue in dispute 
is whether there is sufficient verification of a service 
stressor.  The Board will only address a couple of the 
claimed service stressors.  See Pentecost, supra.

The veteran's service department records reveal that he was 
in the Marine Corps and was a motor vehicle operator and 
stationed in Da Nang during the time he was in Vietnam, from 
December 1969 to October 1970.  He has reported a land mine 
explosion which occurred while he was driving a truck.  
Although absolute confirmation of this event has not been 
obtained, reference to such an incident is contained in the 
veteran's service medical records.  The medical record is 
some months after the event, and is somewhat ambiguous as to 
whether it was based solely on the veteran's history, or 
whether it had been independently confirmed.  However, a 
reference was made to some records having been lost.  Another 
of his claimed stressors involved being fired upon, rocket 
and mortar attacks, and nearby explosions.  Even though 
stationed at the large base in DaNang, given his official 
duties it is possible that he was at least indirectly subject 
to such attacks.  See Penecost, supra.  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds sufficient verification of a service stressor 
leading to PTSD.

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  

B.  Claims for compensation under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the lower extremities and plantar 
fibromatosis of the right foot.  He asserts that poorly 
fitting shoe inserts provided by the VA led to these 
conditions.

The Board notes the veteran is already service connected for 
bilateral hallux valgus with hammertoes and callosities, as 
well as autonomic nerve deregulation of feet capillaries.

The veteran's claims for compensation under 38 U.S.C.A. 
§ 1151 were filed after the current version of the law on 
this benefit came into effect, and thus the claims are 
governed by the current version of the law.  VAOPGCPREC 
40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).

Medical evidence is required to establish a nexus between the 
claimed incident and the additional disability.  See Jones v. 
West, 12 Vet. App. 460 (1999).  The veteran, as a layman, is 
not competent to provide a medical opinion on this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, there is no medical evidence showing that 
either peripheral neuropathy of the lower extremities or 
plantar fibromatosis of the right foot was caused by VA 
treatment, let alone by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of VA, or an event not reasonably 
foreseeable.  With respect to the plantar fibromatosis of the 
right foot, the veteran began complaining of the nodule in 
August 1997, and he attributed it to new shoe inserts.  
Although new inserts were prescribed, his doctors did not 
attribute the fibromatosis to the VA-provided inserts.  As to 
the peripheral neuropathy, the veteran has not pointed to any 
specific incident or incidents that would indicate VA 
treatment led to onset or progression of peripheral 
neuropathy.  Given these facts, there is no reasonable 
possibility that an examination could substantiate the 
veteran's claim, and a VA examination with an opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4), (d).  

The weight of the credible evidence demonstrates that 
peripheral neuropathy of the lower extemities and plantar 
fibromatosis of the right foot were not caused by VA 
treatment, let alone by VA negligence or other fault or an 
event not reasonably foreseeable.  The preponderance of the 
evidence is against the claims for compensation under § 1151.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy of the lower extremities is denied.

Compensation under 38 U.S.C.A. § 1151 for plantar 
fibromatosis of the right foot is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

